                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 IN RE: AEROGROUP INTERNATIONAL,                  )   Chapter 11
 INC., et al.,                                    )
                                                  )   Case No. 17-11962 (KJC)
                        Debtors.                  )   Adv. Pro. No. 18-50715 (CSS)
                                                  )   BAP No. 19-45
                                                  )
 POLK 33 LENDING, LLC,                            )
                                                  )
                        Appellant,                )
                                                  )
                v.                                )   C.A. No. 19-1269 (MN)
                                                  )
 AEROGROUP INTERNATIONAL, INC. et                 )
 al.,                                             )
                                                  )
                        Appellee.                 )

                                             ORDER

               WHEREAS, on August 19, 2019, Chief Magistrate Judge Mary Pat Thynge issued

a Recommendation (D.I 5) recommending that this matter be withdrawn from the mandatory

referral for mediation and proceed through the appellate process of this Court;

               WHEREAS, no objections to the Recommendation are anticipated because the

Recommendation is consistent with the parties’ request (D.I. 5 at 2); and

               WHEREAS, the Court does not find the Recommendation to be clearly erroneous

or contrary to law.

               THEREFORE, IT IS HEREBY ORDERED this 26th day of August 2019 that the

Recommendation is ADOPTED and this matter is withdrawn from the mandatory referral for

mediation.

       IT IS FURTHER ORDERED that the Court ADOPTS and ORDERS the following briefing

schedule purposed by the parties (D.I. 5 at 2):
Appellants’ Opening Brief – September 25, 2019

Appellees’ Answering Brief – October 25, 2019

Appellants’ Reply Brief – November 15, 2019




                            The Honorable Maryellen Noreika
                            United States District Court




                       2
